***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
DISCIPLINARY COUNSEL v. CHARLES B. SPADONI
                (AC 44826)
                 Bright, C. J., and Alvord and Norcott, Js.

                                   Syllabus

The defendant appealed to this court from the trial court’s judgment denying
    his application for reinstatement to the bar. The defendant had been
    suspended from the practice of law, upon presentment by the plaintiff,
    Disciplinary Counsel, following his conviction in federal court of
    obstruction of justice in connection with a public corruption scheme.
    The defendant also was convicted of other felony offenses, including
    racketeering, bribery and wire fraud, but those convictions were
    reversed on appeal. The defendant subsequently filed an application for
    reinstatement to the bar, and the trial court referred the application to
    the Standing Committee on Recommendations for Admission to the Bar
    for New Haven County pursuant to the applicable rule of practice (§ 2-
    53). The committee held an evidentiary hearing on the application, during
    which the defendant refused to answer direct questions regarding his
    conduct during and surrounding the events that resulted in the convic-
    tions that were reversed. The defendant also testified that he was inno-
    cent of any wrongdoing and that he had not committed the crime of
    obstruction of justice, focusing his testimony on multiple exhibits that
    he argued demonstrated his innocence. Following the hearing, the com-
    mittee issued a report in which it recommended that the defendant’s
    application for reinstatement be denied on the ground that he lacked
    the requisite good moral character to practice law. In reaching its deci-
    sion, the committee found, inter alia, that the defendant’s refusal to
    answer questions regarding the reversed convictions demonstrated a
    lack of honesty and candor, that his reinstatement could be detrimental
    to the integrity and standing of the bar and the administration of justice
    because he refused to accept responsibility for the obstruction of justice
    conviction, which strikes at the heart of the public trust in the legal
    profession, and that his failure to accept responsibility for his wrongdo-
    ing made rehabilitation impossible. A three judge panel of the Superior
    Court thereafter accepted the committee’s recommendation and ren-
    dered judgment denying the defendant’s application for reinstatement,
    concluding that the committee, in making its recommendation, did not
    abuse its discretion or act arbitrarily, unreasonably, or without a fair
    investigation of the facts. Held:
1. The trial court correctly determined that the committee had the authority
    to question the defendant about his presuspension misconduct; pursuant
    to Practice Book § 2-53, the committee had the authority and duty to
    investigate conduct that could inform its assessment of the defendant’s
    moral fitness, including not only the underlying facts of the defendant’s
    obstruction of justice conviction but also all of the facts that the commit-
    tee believed could be relevant to the determination of the defendant’s
    present fitness to practice law and moral character, and the defendant’s
    argument that the committee had the authority to investigate only con-
    duct of which he was convicted conflated the attorney reinstatement
    process with the attorney grievance process.
2. The defendant could not prevail on his claim that the committee improp-
    erly found that he failed to accept his obstruction of justice conviction
    with sincerity and honesty because he plausibly reconciled his claim of
    innocence with that conviction before the committee; contrary to the
    defendant’s contention, his claim of innocence did not render the other
    criteria set forth in Statewide Grievance Committee v. Ganim (311
    Conn. 430), for evaluating an application for reinstatement inapplicable
    but, rather, was simply another piece of evidence for the committee to
    consider in conjunction with all of the other factors utilized in determin-
    ing whether the defendant met his burden to show rehabilitation, good
    moral character and a present fitness to be reinstated to the legal profes-
    sion.
         Argued March 9—officially released September 20, 2022
                     Procedural History

   Presentment by the plaintiff for disciplinary proceed-
ings following the defendant’s felony conviction,
brought to the Superior Court in the judicial district of
Hartford, where the court, Bryant, J., issued an order
suspending the defendant from the practice of law on
an interim basis; thereafter, the court, Sheridan, J.,
rendered judgment suspending the defendant from the
practice of law; subsequently, the defendant filed an
application for reinstatement to the bar; thereafter, the
defendant’s application for reinstatement was referred
to the Standing Committee on Recommendations for
Admission to the Bar for New Haven County, which
filed a report recommending denial of the application
for reinstatement; subsequently, a three judge panel,
Sheridan, Budzik and Lynch, Js., accepted the standing
committee’s report and rendered judgment denying the
defendant’s application for reinstatement to the bar,
from which the defendant appealed to this court.
Affirmed.
  Charles B. Spadoni, self-represented, the appellant
(defendant).
  Paul C. Jensen, Jr., assistant bar counsel, with whom,
on the brief, were Brian B. Staines, chief disciplinary
counsel, and Elizabeth M. Rowe, assistant bar counsel,
for the appellee (plaintiff).
                         Opinion

   NORCOTT, J. The defendant, Charles B. Spadoni, an
attorney suspended from the practice of law, appeals
from the judgment of the Superior Court denying his
application for reinstatement to the bar of this state.
On appeal, the defendant claims that the three judge
panel of the Superior Court considering the defendant’s
application for reinstatement to the bar improperly
accepted the report and recommendation of the Stand-
ing Committee on Recommendations for Admission to
the Bar for New Haven County (committee) because (1)
the committee exceeded the scope of its investigative
authority by inquiring as to the defendant’s presuspen-
sion misconduct, and (2) the committee improperly
found that the defendant failed to accept his federal
conviction for obstruction of justice with sincerity and
honesty. We disagree with the defendant and, therefore,
affirm the judgment of the court.
   The following facts and procedural history, as set
forth in the court’s memorandum of decision, are rele-
vant to this appeal.1 ‘‘The [defendant] was admitted to
the Connecticut bar on May 3, 1977. . . . In 1997, the
[defendant] was hired as the general counsel for a Bos-
ton based private equity firm, Triumph Capital Group
[Inc.] (Triumph). United States v. Triumph Capital
Group, Inc., 544 F.3d 149, 152 (2d Cir. 2008). Triumph
managed some of the investments of the state pension
funds. Id., 152–53. Certain investments made by the
state pension funds with Triumph, contributions made
by Triumph to the state Republican party and contracts
Triumph had with Republican candidate Paul Silvester’s
campaign staffers came under federal scrutiny. Id., 153.
In connection with that scrutiny, on January 9, 2001,
the [defendant] was indicted by a federal grand jury for
committing various crimes under the Racketeer Influ-
enced and Corrupt Organizations Act (RICO), [18 U.S.C.
§ 1961 et seq.]. Id., 156.
   ‘‘On July 16, 2003, a jury found the [defendant] guilty
of [racketeering, racketeering conspiracy] obstructing
justice, bribery and [wire] fraud. Id., 156. The [defen-
dant] was sentenced principally to concurrent [thirty-
six] month terms of imprisonment on all counts and a
$50,000 fine. Id., 158. Thereafter, the [defendant]
appealed. On appeal, the [United States Court of
Appeals for the] Second Circuit found there was suffi-
cient evidence to support the jury’s verdict, which found
the [defendant] guilty of [racketeering, racketeering
conspiracy] bribery, wire fraud and obstruction of jus-
tice. Id., 160, 169. The Second Circuit ordered a new
trial on the racketeering, racketeering conspiracy, brib-
ery and wire fraud charges on the ground that the gov-
ernment unconstitutionally suppressed material excul-
patory and impeaching evidence. Id., 165. The Second
Circuit did not order a new trial on the obstruction of
justice charges, stating that, [e]ven if the suppressed
notes had an impeaching effect so strong as to call
into question Silvester’s testimony on other matters,
the government’s evidence of [the defendant’s] obstruc-
tion of justice was overwhelming. In light of the forensic
examiner’s detailed testimony regarding the suspicious
timing of the deletion of relevant files from [the defen-
dant’s] laptop using Destroy-It! software, and its corrob-
oration with [Robert] Trevisani’s testimony about [the
defendant’s] mention of Destroy-It! as software to be
used in order to hide something . . . we do not think
that the suppression of [Special] Agent [Charles E.]
Urso’s notes raises a reasonable probability that the
verdict on the obstruction of justice count would have
been different. . . . Id., 165 n.13.
   ‘‘On November 10, 2008, the [defendant] and the gov-
ernment both filed motions for rehearing, and, on
November 21, 2008, the Second Circuit denied both
motions. The mandate issued on January 12, 2009. On
November 16, 2009, the [defendant] served a copy of a
motion to recall the mandate on the government, which
was summarily denied by the Second Circuit on Decem-
ber 18, 2009. On September 15, 2011, the United States
District Court for the District of Connecticut resen-
tenced the [defendant] to two years of incarceration, a
$50,000 fine and three years of supervised release. On
July 9, 2012, the Second Circuit affirmed the judgment
of conviction for obstruction of justice. United States
v. Spadoni, 479 Fed. Appx. 392, 393 (2d Cir.), cert.
denied, 568 U.S. 1019, 133 S. Ct. 625, 184 L. Ed. 2d
411 (2012). The [defendant’s] license to practice law
in Connecticut was suspended from January 31, 2007,
through September 9, 2016.’’ (Internal quotation marks
omitted.)
   On April 19, 2017, the defendant filed in the Superior
Court an application for reinstatement to the bar pursu-
ant to Practice Book § 2-53. On May 9, 2017, pursuant
to Practice Book § 2-53 (f), the defendant’s application
was referred to the committee. On February 20, 2019,
the committee held an evidentiary hearing on the defen-
dant’s application, at which the defendant was present
and permitted to testify. At the reinstatement hearing,
the defendant refused to answer direct questions
regarding his conduct during or surrounding the events
that resulted in his racketeering, racketeering conspir-
acy, bribery, and wire fraud convictions, which were
reversed on appeal. Specifically, the defendant ‘‘took
the position that any conduct which did not result in
his conviction of a crime was off limits for [the commit-
tee] in assessing his character and fitness to practice
law.’’2 Further, when asked by committee member How-
ard K. Levine whether ‘‘the inquiry into [the defendant’s]
present moral fitness [allowed] . . . the committee to
look into matters that are not the subject of grievances
or criminal convictions,’’ the defendant responded: ‘‘On
a going forward basis, you have full rein, plenary power
to do—whatever my moral fitness is. But . . . in terms
of moral fitness, it’s really limited to the presuspension.
It’s the conviction and it’s not—you cannot then use a
conviction and then go back and try to resurrect or
investigate . . . conduct that . . . didn’t result in a
conviction.’’ The committee asked if the defendant
would reconsider his refusal to answer its questions,
but the defendant refused and stood on his objection.3
   Before the committee, the defendant also stated
affirmatively that he believed that he was innocent of
any wrongdoing and that he had not committed the
crime of obstruction of justice, even though his convic-
tion on that charge had been affirmed on appeal. In
support of his belief, the defendant testified that the
Second Circuit ‘‘articulated no factual predicate that
exists in the trial evidence for its holding that the jury
had sufficient evidence to find [the defendant] guilty
of obstructing justice.’’ The defendant focused his direct
testimony on multiple exhibits, including contracts,
transcripts from the criminal trial, and affidavits that
he argued demonstrated his innocence. Additionally,
on cross-examination, the defendant stated that there
was ‘‘insufficient evidence to find [him] guilty because
. . . the finding of sufficiency was based on . . . [non-
existent] evidence, and the allegation that . . . [he]
failed to turn over a disk that had been called for . . .
by a subpoena is not based on fact.’’
   Ultimately, on February 5, 2021, the committee issued
its written report in which it recommended that the
defendant’s application for reinstatement be denied
because the defendant failed to meet the standards for
good moral character to practice law as set forth in
Practice Book § 2-5A. Specifically, the committee rec-
ommended that the defendant should not be reinstated
because he ‘‘blatantly refused to accept his wrongdo-
ing.’’ The committee noted that, although the Second
Circuit reversed the defendant’s convictions of racke-
teering, racketeering conspiracy, bribery, and wire
fraud, the court rejected the defendant’s argument that
there was insufficient evidence to support his convic-
tion on those charges. Consequently, the committee
concluded that inquiry regarding the defendant’s con-
duct surrounding these charges was relevant because
‘‘these offenses [are] antithetical to the qualities neces-
sary for an attorney to maintain the trust of the public.
Engaging in such conduct evinces a lack of moral char-
acter, honesty and respect for the public, law enforce-
ment and the judiciary which should be inherent to all
members of the bar.’’ The committee was not persuaded
that the Second Circuit’s reversal of the defendant’s
convictions on these charges ‘‘negates the nature and
seriousness of the original jury findings to the point
where the committee should not consider and place
considerable weight on them.’’ The committee, there-
fore, concluded that the defendant’s failure to answer
questions about those charges demonstrated that he
lacked ‘‘honesty and candor’’ and ‘‘deprived the commit-
tee [of] the opportunity even to assess whether what-
ever conduct he may have engaged in leading up to his
suspension did or did not uphold the requirement that
the [defendant] be of good moral character. . . . [I]t
is the [defendant’s] lack of candor and honesty in refus-
ing to answer that leads the committee to find that the
[defendant] has not met his burden of proving he is of
good moral character.’’ (Footnotes omitted.)
   Additionally, the committee found that ‘‘[t]he [defen-
dant’s] conviction for obstruction of justice strikes at
the heart of public trust in the legal profession. Recog-
nizing that the [defendant] continues to profess his inno-
cence, the conviction stands and details his participa-
tion in a public corruption scheme. Obstruction of
justice implicates all of the traits that the public expects
members of the bar to possess, including honesty,
respect for law enforcement and the judiciary. That the
[defendant] continues to deny any responsibility for or
even acknowledgment of the crime of which he was
convicted serves only to amplify the committee’s con-
cerns that public confidence in the profession would
be undermined by his [reinstatement].’’ The committee
further noted that the defendant’s refusal to accept
responsibility for his obstruction of justice ‘‘makes reha-
bilitation an impossibility. There has been no accep-
tance of responsibility for his wrongdoing and, there-
fore, [the defendant] cannot possibly be rehabilitated.’’
For these reasons, the committee recommended that
the defendant’s application for reinstatement be denied.
   On June 1, 2021, an evidentiary hearing was held
before a three judge panel of the Superior Court to
determine whether to accept or reject the committee’s
recommendation that the defendant’s application for
reinstatement be denied. The Office of the Chief Disci-
plinary Counsel, the Statewide Grievance Committee,
and the defendant all appeared and participated in the
hearing. In its memorandum of decision, the court
stated that, before both it and the committee, ‘‘the
[defendant] offered only his own testimony with regard
to his acceptance of responsibility and his recognition
of the harm his violation of federal criminal law has
caused to the legal profession and the public.’’
   On June 30, 2021, the court, by way of a memorandum
of decision, unanimously accepted the committee’s rec-
ommendation and denied the defendant’s application
for reinstatement. In doing so, the court reiterated the
committee’s concerns regarding the defendant’s return
to practice and evaluated the record along with the
defendant’s candor and demeanor as he responded to
questions from the court. Having done so, the court
reasoned that it could not ‘‘conclude that the committee
acted arbitrarily or unreasonably or in abuse of its dis-
cretion or without a fair investigation of the facts in
recommending that the [defendant] not be readmitted
to the practice of law in Connecticut.’’ This appeal fol-
lowed.
   Because both of the defendant’s claims pertain to the
attorney reinstatement process, we first discuss that
procedure and the applicable standards of review. ‘‘Fix-
ing the qualifications for, as well as admitting [or read-
mitting] persons to, the practice of law in this state has
ever been an exercise of judicial power. . . . This
power has been exercised with the assistance of com-
mittees of the bar appointed and acting under rules of
court. . . . Although these committees have a broad
power of discretion, they act under the court’s supervi-
sion. . . . Accordingly, [i]t is the court, and not the
bar, or a committee, which takes the final and deci-
sive action.
   ‘‘In deciding whether to accept or reject a standing
committee recommendation on reinstatement to the
bar, the trial court does not take evidence or hear the
matter de novo. . . . Rather, it reviews the standing
committee’s decision on [the] record to determine
whether [the standing committee] has conducted a fair
and impartial investigation, and whether it acted fairly
and reasonably or from prejudice and ill will in its
consideration of the application. . . . Ultimately, the
court must decide whether the standing committee, by
approving or withholding its approval of an application,
acted arbitrarily or unreasonably or in abuse of its dis-
cretion or without a fair investigation of the facts. . . .
In either admission or readmission proceedings, the
burden is on an applicant to prove his or her present
fitness to practice law. . . .
   ‘‘As to any subordinate facts found by a standing
committee, the trial court reviews them only for clear
error. A factual determination is clearly erroneous only
in cases in which the record contains no evidence to
support it, or in cases in which there is evidence, but
the reviewing court is left with the definite and firm
conviction that a mistake has been made. . . . The
standing committee, as fact finder, determines with
finality the credibility of witnesses and the weight to
be accorded their testimony. . . . At the same time,
[t]he ultimate facts [found by a standing committee]
are reviewable by the court to determine whether they
are reasonable and proper in view of the subordinate
facts found and the applicable principles of law.’’ (Cita-
tions omitted; footnote omitted; internal quotation
marks omitted.) Statewide Grievance Committee v.
Ganim, 311 Conn. 430, 450–52, 87 A.3d 1078 (2014).
   Ultimately, ‘‘[b]ecause the trial court exercises no
discretion, but rather is confined to a review of the
record before the [standing committee], we are not
limited to the deferential standard of manifest abuse
or injustice when reviewing [the trial court’s] legal con-
clusions about the adequacy of the evidence before the
[standing committee] . . . .’’ (Internal quotation marks
omitted.) Id., 452. Instead, our ‘‘review of the trial
court’s decision, to either accept or reject the standing
committee’s recommendation, is plenary.’’ Id.
   We now turn to the language of Practice Book § 2-53,
which governs the application process for a suspended
attorney to be reinstated to the bar. Particularly, § 2-
53 (a)4 provides that an attorney who has been sus-
pended is permitted to file an application for reinstate-
ment. ‘‘The application shall be referred by the clerk
of the Superior Court where it is filed to the chief justice
or designee, who shall refer the matter to a standing
committee on recommendations for admission to the
bar . . . .’’ Practice Book § 2-53 (f). Then, the commit-
tee to which an application for reinstatement has been
referred, ‘‘shall investigate the application, hold hear-
ings pertaining thereto and render a report with its
recommendations to the court.’’ Practice Book § 2-53
(i).
                              I
   The defendant first claims that the court improperly
accepted the report by the committee because the com-
mittee exceeded the scope of its investigative authority
by inquiring as to the defendant’s presuspension mis-
conduct. Specifically, the defendant argues that the
committee’s inquiry into his actions that served as the
basis for his racketeering, racketeering conspiracy, wire
fraud, and bribery convictions, and the conclusions it
drew from his refusal to answer questions about those
actions, were improper because those convictions were
reversed by the Second Circuit and the scope of the
committee’s investigation does not include alleged but
unajudicated misconduct.5 We disagree.
   We begin with the general principles and standards
of review that govern our resolution of the defendant’s
first claim. We interpret the defendant’s claim to be
challenging the scope of the committee’s investigation
pursuant to Practice Book § 2-53, not the court’s accep-
tance of the committee’s recommendation. Conse-
quently, to the extent that we are interpreting the rele-
vant sections of the rules of practice, our review is
plenary. See, e.g., Wiseman v. Armstrong, 295 Conn.
94, 99, 989 A.2d 1027 (2010).
   We next outline the duties and limits of a committee’s
investigation and adjudication of an application for rein-
statement. Throughout the reinstatement process, Prac-
tice Book § 2-53 (j) instructs that ‘‘[i]t is the applicant’s
burden to demonstrate by clear and convincing evi-
dence that he or she possesses good moral character
and fitness to practice law as defined by Section 2-
5A.’’ Practice Book § 2-5A provides: ‘‘(a) Good moral
character shall be construed to include, but not be lim-
ited to, the following: (1) The qualities of honesty, fair-
ness, candor and trustworthiness; (2) Observance of
fiduciary responsibility; (3) Respect for and obedience
to the law; and (4) Respect for the legal rights of others
and the judicial process, as evidenced by conduct other
than merely initiating or pursuing litigation. (b) Fitness
to practice law shall be construed to include the follow-
ing: (1) The cognitive capacity to undertake fundamen-
tal lawyering skills such as problem solving, legal analy-
sis and reasoning, legal research, factual investigation,
organization and management of legal work, making
appropriate reasoned legal judgments, and recognizing
and solving ethical dilemmas; (2) The ability to commu-
nicate legal judgments and legal information to clients,
other attorneys, judicial and regulatory authorities, with
or without the use of aids or devices; and (3) The capa-
bility to perform legal tasks in a timely manner.’’
   As stated by our Supreme Court, ‘‘[o]ur rules of prac-
tice do not enumerate specific criteria to be used in
evaluating an application for reinstatement to the bar.
Connecticut courts and those of other jurisdictions,
however, have relied on several considerations, how-
ever, among them the following: (1) the [applicant’s]
present moral fitness; (2) the [applicant’s] acceptance
of wrongdoing with sincerity and honesty; (3) the extent
of the [applicant’s] rehabilitation; (4) the nature and
seriousness of the original misconduct; (5) the [appli-
cant’s] conduct following the discipline; (6) the time
elapsed since the original discipline; (7) the [appli-
cant’s] character, maturity, and experience at the time
of discipline and at present; (8) the [applicant’s] current
competency and qualifications to practice law; (9) [the
applicant’s payment of] restitution; and (10) the proof
that the [applicant’s] return to the practice of law will
not be detrimental to the integrity and standing of the
bar or the administration of justice, or subversive of
the public interest.’’ (Internal quotation marks omitted.)
Statewide Grievance Committee v. Ganim, supra, 311
Conn. 454–55.
   ‘‘[W]hen courts consider the evidence introduced in
reinstatement proceedings of an applicant’s current fit-
ness, they must evaluate it against the backdrop of the
applicant’s prior misconduct, and [inquire] whether the
former is of sufficient weight to overcome the latter.’’
(Internal quotation marks omitted.) Id., 456. As such,
‘‘[a]n attorney’s commission of misconduct that results
in criminal convictions, particularly for crimes that
involve elements of dishonesty, casts a dark shadow
over his or her fitness to practice law, and typically
results in a lengthy period of suspension or disbar-
ment.’’ (Footnote omitted.) Id., 457.
   In the reinstatement process, ‘‘[t]he court’s funda-
mental inquiry in addressing a petition for reinstatement
to the practice of law is whether the attorney has reha-
bilitated himself or herself in conduct and character
since the suspension was imposed. . . . The applicant
must show that he is presently fit to again exercise the
privileges and functions of an attorney as an officer of
the court and confidential manager of the affairs and
business of others entrusted to his care . . . keeping
. . . in view . . . his previous misconduct, his disci-
pline therefor, and any reformation of character
wrought thereby or otherwise as shown by his more
recent life and conduct.’’ (Citation omitted; internal quo-
tation marks omitted.) Id., 453. Specifically, ‘‘[t]he
appropriate inquiry when deciding whether to grant
admission to the bar is whether the applicant has pres-
ent fitness to practice law. . . . Fitness to practice law
does not remain fixed in time.’’ (Citations omitted;
emphasis in original.) Scott v. State Bar Examining
Committee, 220 Conn. 812, 829, 601 A.2d 1021 (1992).6
   Accordingly, it is clear that a committee’s consider-
ation of an applicant’s present good moral character is
an expansive inquiry. The committee may consider the
applicant’s conduct prior to or after his or her suspen-
sion, regardless of whether that conduct served as the
basis for his or her suspension. The committee may
also consider all conduct in determining the applicant’s
present fitness. For example, in Scott v. State Bar
Examining Committee, supra, 220 Conn. 815, the appli-
cant for admission sat for the state bar examination
in July, 1987, which he passed. Nevertheless, the Bar
Examining Committee voted unanimously to deny him
admission to the bar on the basis of both its and the local
standing committee’s investigation into the applicant’s
past criminal record. Id. The standing committee con-
ducted a hearing in which it questioned the applicant
about both his criminal record, as well as his prior drug
use. Id. The standing committee, and later the executive
committee of the Bar Examining Committee, conducted
hearings that involved the applicant’s history dating
back to marijuana use between 1977 and 1985. Id., 814.
More specifically, the hearings investigated the follow-
ing events: ‘‘In 1981, the [applicant] was arrested and
charged with possession of controlled drugs and pos-
session of [marijuana]. The possession of controlled
drugs charge was nolled and the [applicant] paid an
$85 fine for possession of [marijuana]. He was convicted
of possession of [marijuana] for a second time in 1983
and paid a $385 fine. The [applicant’s] last drug related
conviction occurred in 1984, when he was arrested and
charged with interfering with a police officer and pos-
session of a controlled substance. The interference
charge was nolled, and he paid a $250 fine for posses-
sion of a controlled substance. The [applicant] has also
been cited for failing to register a change of address with
the [Department of Motor Vehicles], failure to carry his
registration, illegal dumping, failure to carry an insur-
ance card, making an improper left turn and failure to
have insurance. Furthermore, at the age of seventeen,
he was adjudicated as a youthful offender on a charge
of criminal attempt to commit burglary.’’ Id., 814 n.2.
All of this conduct, regardless of the timing or final
adjudication was investigated in relation to the appli-
cant’s admission to the bar. Id., 815. On the basis of
the information learned during its investigation, the Bar
Examining Committee members denied the applicant
admission to the bar because he had three convictions
involving illegal substances, his explanation of his crim-
inal prosecutions was not credible, and he ‘‘displayed
a lack of candor and did not appreciate the importance
of his testimony at the hearing.’’ (Internal quotation
marks omitted.) Id., 816. The applicant appealed to the
Superior Court, which reversed the decision of the Bar
Examining Committee and ordered the applicant admit-
ted to the bar. Id., 813–14. The Bar Examining Commit-
tee appealed to this court, and the appeal was trans-
ferred to our Supreme Court, which reversed the
judgment of the Superior Court. Id., 814. Specifically,
our Supreme Court noted that the rules of practice
delegated to the Bar Examining Committee, ‘‘the duty,
power and authority to . . . determine whether such
candidates are qualified . . . .’’ (Emphasis omitted;
internal quotation marks omitted.) Id., 825–26. There-
fore, the court held that the Bar Examining Committee
was within its authority to question the applicant about
all prior arrests, even those that were nolled or did not
result in a conviction, in order to consider the appli-
cant’s candor and credibility when assessing his moral
fitness. Id., 825. It further concluded that ‘‘[i]t was
improper for the trial court . . . to substitute its own
assessment of the [applicant’s] credibility and candor
for that of the [Bar Examining Committee].’’ Id.
   In the present case, the defendant challenges the
committee’s authority to delve into and adjudicate
‘‘alleged but unadjudicated, presuspension misconduct
. . . .’’ Particularly, the defendant challenges the com-
mittee’s attempted questioning regarding conduct
related to his convictions that were reversed on appeal.
As in Scott, the committee had the authority to investi-
gate conduct that could play a role in its assessment
of the defendant’s moral fitness. See Scott v. State Bar
Examining Committee, supra, 220 Conn. 825–26. In
the present case, this included not only the underlying
facts of the defendant’s obstruction of justice convic-
tion, but also all of the facts that the committee believed
could be relevant to the determination of the defen-
dant’s present fitness to practice law, as well as his
good moral character. Not only did the committee have
the authority to do so, but the rules of practice charge
it with investigating such conduct. See Practice Book
§ 2-53 (i). Ultimately, the committee had a duty to under-
take a fair investigation of the facts by exploring the
defendant’s moral character. See Statewide Grievance
Committee v. Ganim, supra, 311 Conn. 463–64.
  Although the defendant argues7 that the committee
only had the authority to investigate conduct of which
he was convicted, specifically his obstruction of justice
conviction, this argument appears to conflate the rein-
statement process pursuant to Practice Book § 2-53
with the grievance process pursuant to Practice Book
§ 2-32. As discussed previously, the committee’s inquiry
to determine whether to reinstate a suspended appli-
cant is unbound in time. See Scott v. State Bar Examin-
ing Committee, supra, 220 Conn. 829. Conversely, Prac-
tice Book § 2-32 (a) (2) (E) permits the dismissal of a
grievance complaint that is founded on allegations that
occurred more than six years prior to the filing of such a
complaint. This court previously has held that ‘‘attorney
grievance proceedings and bar admission proceedings
are quite different; we therefore do not accept the peti-
tioner’s invitation to draw an analogy between the two.
. . . The burden in grievance proceedings is on the
statewide grievance committee to establish the occur-
rence of an ethics violation by clear and convincing
proof. . . . The ultimate burden of proving good moral
character required for admission to the bar, however, is
on the applicant.’’ (Citations omitted; internal quotation
marks omitted.) Friedman v. Connecticut Bar Exam-
ining Committee, 77 Conn. App. 526, 541, 824 A.2d 866
(2003), appeal dismissed, 270 Conn. 457, 853 A.2d 496
(2004). Therefore, with the foregoing principles in mind,
we conclude that the court correctly determined that
the committee had the authority to question the defen-
dant about his presuspension misconduct.
                            II
   The defendant’s second claim is that the committee
improperly found that he failed to accept his obstruc-
tion of justice conviction with sincerity and honesty.
The defendant argues that he was not required to do
so because he proved to the committee that he plausibly
reconciled his claim of innocence and, additionally, that
the remaining criteria set forth in Ganim for the court
to utilize in the evaluation of an application for rein-
statement are not applicable. We disagree.
   We begin with the general principles and standards
of review that govern our resolution of the defendant’s
second claim. ‘‘[W]hen reviewing the legal conclusions
of the trial court concerning the adequacy of evidence
before the [committee], we need only determine
whether the [committee’s] finding, that the [applicant]
lacked good moral character, is supported in the record
of the application proceedings.’’ (Internal quotation
marks omitted.) Id., 529. ‘‘Ultimately, the court must
decide whether the . . . committee, by approving or
withholding its approval of an application, acted arbi-
trarily or unreasonably or in abuse of its discretion
or without a fair investigation of the facts.’’ (Internal
quotation marks omitted.) Statewide Grievance Com-
mittee v. Ganim, supra, 311 Conn. 451.
   Along with the considerations for reinstatement set
forth by our Supreme Court in Ganim, we reiterate
that, ‘‘[i]n either admission or readmission proceedings,
the burden is on an applicant to prove his or her present
fitness to practice law.’’ Id. In Ganim, our Supreme
Court stated that ‘‘the defendant’s failure to either
explain, or acknowledge any responsibility for, his
extensive criminal wrongdoing, or to express remorse
for that wrongdoing, was a highly relevant consider-
ation . . . .’’ Id., 463. The court noted that, although
this type of acknowledgement in the reinstatement pro-
cess is not required, it is one of the many factors that
must be examined. See id., 464 n.32.
  The defendant contends that Ganim stands for the
proposition that, in a reinstatement proceeding in which
the applicant maintains his innocence, even after his
conviction is upheld on appeal, the applicant is not
required to accept his established conviction if his claim
of innocence plausibly can be reconciled with his con-
viction. The defendant argues that he appropriately rec-
onciled his claim of innocence with his obstruction of
justice conviction before the committee, and, therefore,
the committee improperly relied on his failure to accept
responsibility for that conviction and to admit his
wrongdoing in recommending that he not be reinstated
to the bar.
   In support of this claim, the only law to which the
defendant cites are two footnotes from Ganim. See id.,
464 n.32; id., 466 n.33. The first footnote provides: ‘‘The
defendant contends that the trial court improperly held,
as a matter of law, that he necessarily had to be found
remorseful, or acknowledge his criminal wrongdoing,
before he could be found presently fit to practice law.
According to the defendant, the court considered
remorse and acknowledgment of wrongdoing to be a
bright line requirement for readmission, and such a
requirement is not prescribed by statute or court rule
. . . . We recognize that the trial court did devote a
significant portion of its analysis to the issue of the
defendant’s lack of remorse, and it ended that section
of its memorandum of decision by concluding that the
standing committee improperly found that [the defen-
dant] was remorseful or acknowledged that he engaged
in the criminal misconduct, which are necessary com-
ponents of rehabilitation and a finding of present fit-
ness. . . . At the same time, however . . . it is clear
that lack of remorse was not the sole basis for the
court’s ultimate determination that the defendant had
not met his burden of proving present fitness.
  ‘‘To the extent the trial court’s decision can be read
as stating a hard and fast rule requiring remorse, in all
cases, as an absolute condition for reinstatement, we
disavow it as legally incorrect. Nevertheless . . . the
defendant’s lack of remorse, particularly as it was not
accompanied by an explicit profession of innocence
and plausible explanation for his sixteen criminal con-
victions, certainly was a proper consideration in this
case, even if it was not a dispositive one. Additionally,
even putting aside the issue of the defendant’s remorse,
or lack thereof, we still would conclude that the other
probative and credited evidence in the record was not
sufficient to support the standing committee’s finding
of present fitness. Accordingly, any error by the trial
court in this regard was of no consequence.’’ (Emphasis
omitted; internal quotation marks omitted.) Id., 464
n.32.
  Additionally, the second footnote on which the defen-
dant relies provides: ‘‘In a reinstatement proceeding,
an applicant’s previous criminal convictions, upheld on
appeal, are treated as conclusive evidence that the
applicant in fact engaged in conduct that was seriously
wrong. . . . Unless this premise somehow is shown to
be faulty, an applicant’s subjective belief that he did
not in fact engage in wrongful conduct suggests two
other possibilities. The first possibility is that the [appli-
cant] is, for whatever reason, in such a state of denial
as to be unable to appreciate the difference between
reality and imagination with respect to what he did and
did not do. If this is the case, a necessary premise for
rehabilitation (and for the ability to practice law)—the
ability to appreciate the reality of what one is doing
and has done—is missing from the [applicant].
   ‘‘The second possibility is that the [applicant’s] ability
to form reasonably acceptable moral and legal conclu-
sions about his conduct—and his ability to appreciate
and apply the commonly-agreed upon meaning of the
law and the ethical requirements of the legal profes-
sion—are so far from adequate that he similarly has no
business practicing law. . . . These were possibilities
that the standing committee should have explored in
the present case.’’ (Citations omitted; internal quotation
marks omitted.) Id., 466 n.33.
   These two footnotes simply do not stand for the prop-
osition that an individual need not exhibit good moral
character under the criteria set forth in Ganim, even
if an individual plausibly reconciles his or her claim of
innocence with the evidence that formed the basis of
his or her conviction. Instead, as the court in Ganim
stated, an applicant’s ‘‘denial of responsibility, like the
convictions themselves, is simply another piece of evi-
dence to consider, and to be given such weight as it
deserves in light of the circumstances.’’ (Internal quota-
tion marks omitted.) Id., 465.
  ‘‘The law requires a reformation of character as dem-
onstrated by an applicant’s more recent life and con-
duct. The more egregious the misconduct resulting in
disbarment, the greater the proof of moral character
and trustworthiness required for reinstatement.’’ (Inter-
nal quotation marks omitted.) Statewide Grievance
Committee v. Rapoport, 119 Conn. App. 269, 282, 987
A.2d 1075, cert. denied, 297 Conn. 907, 995 A.2d 639
(2010). ‘‘Thus, when courts consider the evidence intro-
duced in reinstatement proceedings of an applicant’s
current fitness, they must evaluate it against the back-
drop of the applicant’s prior misconduct, and [inquire]
whether the former is of sufficient weight to overcome
the latter.’’ (Internal quotation marks omitted.) State-
wide Grievance Committee v. Ganim, supra, 311
Conn. 456.
   In the present case, the defendant argues that he
did not need to accept his established conviction with
sincerity and honesty because he proved his claim of
innocence to the committee. This argument only further
exhibits the defendant’s confusion with the reinstate-
ment process, particularly, his belief that his claim of
innocence presupposes that all other criteria from
Ganim are met, which is simply not what the committee
found. The committee was not investigating or recom-
mending guilt or innocence; instead, the committee was
charged with determining whether the defendant had
been rehabilitated, as well as whether he possessed
good moral character and the requisite fitness to prac-
tice law, which must all be ‘‘viewed against the back-
drop of the defendant’s misconduct and the disrepute
it brought’’ to both the defendant and the legal profes-
sion. Id., 462.
   Although this failure to acknowledge or express
remorse for misconduct is not the sole factor determina-
tive of the defendant’s application for reinstatement, it
was appropriate for the committee to consider, particu-
larly in light of its concerns about the defendant’s can-
dor and demeanor before the committee. See id., 464–
65. Additionally, it plays a role in whether the defendant
has exhibited to the committee that he has been rehabil-
itated since his conviction. Particularly, the committee
expressed significant concerns that more than ten years
had passed since the defendant’s suspension, but he
continues to insist that he did not commit any wrongdo-
ing. This led the committee to state that rehabilitation
would be impossible so long as the defendant fails to
acknowledge that he committed a crime. Thus, although
failing to acknowledge or exhibit remorse for his mis-
conduct does not alone bar the defendant’s application
for reinstatement, it may be considered in conjunction
with all of the other factors utilized to determine if the
defendant has met his burden to show rehabilitation,
good moral character, and a present fitness to be rein-
stated to the legal profession.8 See id., 467.
   Accordingly, we conclude that the court did not err
in finding that the committee did not act arbitrarily or
unreasonably, or in abuse of its discretion when issuing
its recommendation that the defendant’s application for
reinstatement to the bar be denied.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    On appeal, the defendant does not challenge any of the facts found by
the committee and adopted by the court.
  2
    At the reinstatement hearing, during the assistant bar counsel’s cross-
examination of the defendant, when asked about a certain conversation
with Silvester, the defendant stated: ‘‘Well, what is—I’m now going to object
because we’re really going into areas beyond the scope of my—my direct
and—and I was charged with campaign bribery, which I was acquitted of.
So all these questions now are irrelevant, and I object to continuing this
line of inquiry.’’
   The following colloquy then took place between committee member How-
ard K. Levine and the defendant:
   ‘‘Q. I have just one question, and I appreciate you engaging in this with
me. One of the [Statewide Grievance Committee v. Ganim, 311 Conn.
430, 87 A.3d 1078 (2014)] factors is the applicant’s character, maturity and
experience at the time of discipline and at present. Again, is it your position
that that limits the inquiry solely to those matters that comprised of your
conviction and does not allow either counsel or the committee to inquire
into matters upon which you were acquitted or matters which were not the
subject of a grievance?
   ‘‘A. Yes, unless the—I don’t prevail in demonstrating that I was innocent,
then that fact would rise. But if I’m demonstrating that I’m innocent then
it doesn’t get—you don’t get to go back and start, make the entry.’’
   3
     The following colloquy took place at the reinstatement hearing between
Levine and the defendant:
   ‘‘Q. Okay. Mr. Spadoni, if we gave you the opportunity, fully understanding
your legal position, if we gave you [the] opportunity now for [the assistant
bar counsel] to ask you those questions again, would you still stand on your
legal position or would you answer the questions?
   ‘‘A. I would stand on my legal position because it’s—and I don’t think
you have the authority—this is not the forum. That—that train left. You
know, when I was—when I was—they could have filed a grievance which
can be independent.’’
   4
     Practice Book § 2-53 (a) provides in relevant part: ‘‘An attorney who has
been suspended from the practice of law in this state for a period of one
year or more or has remained under suspension pursuant to an order of
interim suspension for a period of one year or more shall be required to
apply for reinstatement in accordance with this section, unless the court that
imposed the discipline expressly provided in its order that such application
is not required. . . .’’
   5
     The defendant, without any direct citation to legal authority, frames his
first claim as challenging the committee’s ‘‘subject matter jurisdiction’’ to
investigate certain allegations against him. We disagree with the defendant’s
characterization. ‘‘Subject matter jurisdiction involves the authority of a
court to adjudicate the type of controversy presented by the action before
it. . . . A court does not truly lack subject matter jurisdiction if it has
competence to entertain the action before it.’’ (Internal quotation marks
omitted.) Wolfork v. Yale Medical Group, 335 Conn. 448, 463, 239 A.3d 272
(2020). Here, there is no dispute that the committee had the authority to
adjudicate the defendant’s application for reinstatement; rather, the defen-
dant’s claim challenges whether the committee’s inquiry into his presuspen-
sion misconduct was proper.
   6
     Although Scott involved admission to the bar and not reinstatement
following suspension, cases involving a committee’s investigation of an
individual’s application for admission are applicable here because, as stated
by our Supreme Court, ‘‘[i]n either admission or readmission proceedings,
the burden is on an applicant to prove his or her present fitness to practice
law.’’ Statewide Grievance Committee v. Ganim, supra, 311 Conn. 451.
   7
     The defendant also argues that, because the committee did not have
authority to adjudicate or investigate the facts underlying the racketeering,
racketeering conspiracy, wire fraud, and bribery allegations, the committee’s
findings of fact that are based on his refusal to answer questions concerning
those allegations are void as a matter of law. In support of this argument,
the defendant fails to cite any legal authority, and, therefore, we decline to
review it because it is inadequately briefed. See Marvin v. Board of Educa-
tion, 191 Conn. App. 169, 178 n.8, 213 A.3d 1155 (2019) (‘‘Claims are inade-
quately briefed when they are merely mentioned and not briefed beyond a
bare assertion. . . . Claims are also inadequately briefed when they . . .
consist of conclusory assertions . . . with no mention of relevant authority
and minimal or no citations from the record . . . .’’ (Internal quotation
marks omitted.)).
   8
     It must be restated that ‘‘[a]ttorney discipline exists for the purpose of
preserving the courts of justice from the official ministration of persons
unfit to practise in them. . . . An attorney as an officer of the court in the
administration of justice, is continually accountable to it for the manner in
which he exercises the privilege which has been accorded him. His admission
is upon the implied condition that his continued enjoyment of the right
conferred is dependent upon his remaining a fit and safe person to exercise
it, so that when he, by misconduct in any capacity, discloses that he has
become or is an unfit or unsafe person to be entrusted with the responsibili-
ties and obligations of an attorney, his right to continue in the enjoyment
of his professional privilege may and ought to be declared forfeited. . . .
Therefore, [i]f a court disciplines an attorney, it does so not to mete out
punishment to an offender, but [so] that the administration of justice may
be safeguarded and the courts and the public protected from the misconduct
or unfitness of those who are licensed to perform the important functions
of the legal profession.’’ (Internal quotation marks omitted.) Statewide
Grievance Committee v. Ganim, supra, 311 Conn. 452–53.